Cite as: 582 U. S. ____ (2017)            1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
         VIRGINIA, ET AL. v. DENNIS LEBLANC
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT

              No. 16–1177. Decided June 12, 2017


   PER CURIAM.
   Under the Antiterrorism and Effective Death Penalty
Act of 1996 (AEDPA), a state prisoner is eligible for fed-
eral habeas relief if the underlying state court merits ruling
was “contrary to, or involved an unreasonable application
of, clearly established Federal law” as determined by this
Court. 28 U.S. C. §2254(d)(1). In this case, the Court of
Appeals for the Fourth Circuit held that this demanding
standard was met by a Virginia court’s application of
Graham v. Florida, 560 U.S. 48 (2010). The question
presented is whether the Court of Appeals erred in con-
cluding that the state court’s ruling involved an unreason-
able application of this Court’s holding.
                              I
   On July 6, 1999, respondent Dennis LeBlanc raped a 62-
year-old woman. He was 16 at the time. In 2003, a state
trial court sentenced him to life in prison for his crimes.
In the 1990’s, Virginia had, for felony offenders, abolished
parole that followed a traditional framework. See Va.
Code Ann. §53.1–165.1 (2013). As a form of replacement,
Virginia enacted its so-called “geriatric release” program,
which allows older inmates to receive conditional release
under some circumstances. LeBlanc v. Mathena, 841 F.3d
256, 261 (CA4 2016) (citing Va. Code Ann. §53.1–40.01).
   Seven years after respondent was sentenced, this Court
decided Graham v. Florida. Graham established that the
Eighth Amendment prohibits juvenile offenders convicted
of nonhomicide offenses from being sentenced to life with-
2                   VIRGINIA v. LEBLANC

                         Per Curiam

out parole. While a “State is not required to guarantee
eventual freedom to a juvenile offender convicted of a
nonhomicide crime,” the Court held, it must “give defend-
ants like Graham some meaningful opportunity to obtain
release based on demonstrated maturity and rehabilita-
tion.” 540 U.S., at 75. The Court in Graham left it to the
States, “in the first instance, to explore the means and
mechanisms for compliance” with the Graham rule. Ibid.
   Respondent later filed a motion in state trial court—the
Virginia Beach Circuit Court—seeking to vacate his sen-
tence in light of Graham. The trial court denied the mo-
tion. In so doing, it relied on the Supreme Court of Virgin-
ia’s decision in Angel v. Commonwealth, 281 Va. 248, 704
S.E.2d 386 (2011). The Angel court held that Virginia’s
geriatric release program satisfies Graham’s requirement
of parole for juvenile offenders. The statute establishing
the program provides:
    “Any person serving a sentence imposed upon a con-
    viction for a felony offense . . . (i) who has reached the
    age of sixty-five or older and who has served at least
    five years of the sentence imposed or (ii) who has
    reached the age of sixty or older and who has served
    at least ten years of the sentence imposed may peti-
    tion the Parole Board for conditional release.” §53.1–
    40.01.
The Angel court explained that “[t]he regulations for
conditional release under this statute provide that if the
prisoner meets the qualifications for consideration con-
tained in the statute, the factors used in the normal parole
consideration process apply to conditional release deci-
sions under this statute.” 281 Va., at 275, 704 S. E. 2d, at
402. The geriatric release program thus complied with
Graham, the Angel court held, because it provided “the
meaningful opportunity to obtain release based on demon-
strated maturity and rehabilitation required by the Eighth
                 Cite as: 582 U. S. ____ (2017)            3

                          Per Curiam

Amendment.” 281 Va., at 275, 704 S.E.2d, at 402 (inter-
nal quotation marks omitted).
  The Virginia Supreme Court, in reviewing the trial
court’s ruling in the instant case, summarily denied re-
spondent’s requests for appeal and for rehearing.
  In 2012, respondent filed a federal habeas petition in
the Eastern District of Virginia pursuant to 28 U.S. C.
§2254. A Magistrate Judge recommended dismissing the
petition, but the District Court disagreed and granted the
writ. The District Court explained that “there is no possi-
bility that fairminded jurists could disagree that the state
court’s decision conflicts wit[h] the dictates of Graham.”
LeBlanc v. Mathena, 2015 WL 4042175, *18 (July 1, 2015).
  A divided panel of the Court of Appeals for the Fourth
Circuit affirmed, holding that the state trial court’s ruling
was an unreasonable application of Graham. 841 F.3d, at
259–260. In the panel majority’s view, Virginia’s geriatric
release program did not provide a meaningful opportunity
for juvenile nonhomicide offenders to obtain release based
on demonstrated maturity and rehabilitation.
  Judge Niemeyer dissented. He criticized the majority
for “fail[ing] to respect, in any meaningful way, the defer-
ence Congress requires federal courts to give state court
decisions on postconviction review.” Id., at 275.
  The Commonwealth of Virginia petitioned for certiorari.
The petition is now granted, and the judgment is reversed:
The Virginia trial court did not unreasonably apply the
Graham rule.
                              II
  In order for a state court’s decision to be an unreason-
able application of this Court’s case law, the ruling must be
“objectively unreasonable, not merely wrong; even clear
error will not suffice.” Woods v. Donald, 575 U. S. ___, ___
(2015) (per curiam) (slip op., at 4) (internal quotation
marks omitted). In other words, a litigant must “show
4                    VIRGINIA v. LEBLANC

                          Per Curiam

that the state court’s ruling . . . was so lacking in justifica-
tion that there was an error well understood and compre-
hended in existing law beyond any possibility for fair-
minded disagreement.” Ibid. (internal quotation marks
omitted). This is “meant to be” a difficult standard to
meet. Harrington v. Richter, 562 U.S. 86, 102 (2011).
   The Court of Appeals for the Fourth Circuit erred by
failing to accord the state court’s decision the deference
owed under AEDPA. Graham did not decide that a geriat-
ric release program like Virginia’s failed to satisfy the
Eighth Amendment because that question was not pre-
sented. And it was not objectively unreasonable for the
state court to conclude that, because the geriatric release
program employed normal parole factors, it satisfied
Graham’s requirement that juveniles convicted of a non-
homicide crime have a meaningful opportunity to receive
parole. The geriatric release program instructs Virginia’s
Parole Board to consider factors like the “individual’s
history . . . and the individual’s conduct . . . during incar-
ceration,” as well as the prisoner’s “inter-personal rela-
tionships with staff and inmates” and “[c]hanges in atti-
tude toward self and others.” See 841 F.3d, at 280–281
(Niemeyer, J., dissenting) (citing Virginia Parole Board
Policy Manual 2–4 (Oct. 2006)). Consideration of these
factors could allow the Parole Board to order a former
juvenile offender’s conditional release in light of his or her
“demonstrated maturity and rehabilitation.” Graham, 560
U.S., at 75. The state court thus did not diverge so far
from Graham’s dictates as to make it “so obvious that . . .
there could be no ‘fairminded disagreement’ ” about
whether the state court’s ruling conflicts with this Court’s
case law. White v. Woodall, 572 U. S. ___, ___ (2014) (slip
op., at 11).
   “Perhaps the logical next step from” Graham would be
to hold that a geriatric release program does not satisfy
the Eighth Amendment, but “perhaps not.” 572 U. S., at
                  Cite as: 582 U. S. ____ (2017)            5

                           Per Curiam

___ (slip op., at 11). “[T]here are reasonable arguments on
both sides.” Id., at ___–___ (slip op., at 11–12). With
respect to petitioners, these include the arguments dis-
cussed above. Supra, at 4. With regards to respondent,
these include the contentions that the Parole Board’s
substantial discretion to deny geriatric release deprives
juvenile nonhomicide offenders a meaningful opportunity
to seek parole and that juveniles cannot seek geriatric
release until they have spent at least four decades in
prison.
   These arguments cannot be resolved on federal habeas
review. Because this case arises “only in th[at] narrow
context,” the Court “express[es] no view on the merits of
the underlying” Eighth Amendment claim. Woods, supra,
at ___ (slip op., at 7) (internal quotation marks omitted).
Nor does the Court “suggest or imply that the underlying
issue, if presented on direct review, would be insubstan-
tial.” Marshall v. Rodgers, 569 U. S. ___, ___ (2013) (per
curiam) (slip op., at 7); accord, Woodall, supra, at ___ (slip
op., at 5). The Court today holds only that the Virginia
trial court’s ruling, resting on the Virginia Supreme
Court’s earlier ruling in Angel, was not objectively unrea-
sonable in light of this Court’s current case law.
                              III
  A proper respect for AEDPA’s high bar for habeas relief
avoids unnecessarily “disturb[ing] the State’s significant
interest in repose for concluded litigation, den[ying] soci-
ety the right to punish some admitted offenders, and in-
trud[ing] on state sovereignty to a degree matched by few
exercises of federal judicial authority.” Harrington, supra,
at 103 (internal quotation marks omitted). The federalism
interest implicated in AEDPA cases is of central relevance
in this case, for the Court of Appeals for the Fourth Cir-
cuit’s holding created the potential for significant discord
in the Virginia sentencing process. Before today, Virginia
6                  VIRGINIA v. LEBLANC

                         Per Curiam

courts were permitted to impose—and required to affirm—
a sentence like respondent’s, while federal courts presented
with the same fact pattern were required to grant ha-
beas relief. Reversing the Court of Appeals’ decision in
this case—rather than waiting until a more substantial
split of authority develops—spares Virginia courts from
having to confront this legal quagmire.
  For these reasons, the petition for certiorari and the
motion for leave to proceed in forma pauperis are granted,
and the judgment of the Court of Appeals is reversed.

                                            It is so ordered.
                 Cite as: 582 U. S. ____ (2017)           1

              GINSBURG, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
        VIRGINIA, ET AL. v. DENNIS LEBLANC
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT

              No. 16–1177. Decided June 12, 2017


  JUSTICE GINSBURG, concurring in the judgment.
  Graham v. Florida, 560 U.S. 48 (2010), as today’s per
curiam recognizes, established that a juvenile offender
convicted of a nonhomicide offense must have “some mean-
ingful opportunity to obtain release [from prison] based on
demonstrated maturity and rehabilitation.” Id., at 75.
See ante, at 2. I join the Court’s judgment on the under-
standing that the Virginia Supreme Court, in Angel v.
Commonwealth, 281 Va. 248, 704 S.E.2d 386 (2011),
interpreted Virginia law to require the parole board to
provide such a meaningful opportunity under the geriatric
release program. See id., at 275, 704 S.E.2d, at 402 (“the
factors used in the normal parole consideration process
apply to conditional release decisions under this statute”).
In other words, contrary to the Fourth Circuit’s interpre-
tation of Virginia law, the parole board may not deny a
juvenile offender geriatric release “for any reason whatso-
ever,” 841 F.3d 256, 269 (2016) (emphasis in original);
instead, the board, when evaluating a juvenile offender for
geriatric release, must consider the normal parole factors,
including rehabilitation and maturity. See ante, at 4.